1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	 Applicant’s amendment of August 26, 2020 is acknowledged. It is noted that the specification is amended. 
 			Claim Rejections - 35 USC § 102
3.  	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless -
 	(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
4.   	Claims 1-10 are rejected under pre-AIA  35 U.S.C. 102(b) based upon a public use or sale of the invention as being anticipated by Rives [US5333978].
 	Claim 1, Rives discloses a bolt terminal [to be mounted on guide rail, wherein the bolt terminal comprises a housing, an integral nut, a screw, a connection component, and a wiring metal surface, wherein:]
one end [of 11] of the screw 10 is provided in the housing 30, and the other end [of 12] of the screw 10 is located outside the housing 30, wherein the screw 10 located outside the housing 30 is connected to the integral nut 20 fitted therewith;
[a wiring connection metal surface is provided on an interface between the screw and the housing; and the housing is to be connected to the guide rail via the connection component]. “A housing, a connection component, a wiring metal surface,… a wiring connection metal surface, the guide rail” are not positively recited in the claims.

    PNG
    media_image1.png
    509
    582
    media_image1.png
    Greyscale

 	Claim 2, Rives discloses the bolt terminal of Claim 1, wherein “a vertical distance of an upper surface of the wiring metal surface… the guide rail … interfaces” are not positively recited in the claims.
 	Claim 3, Rives discloses the bolt terminal of Claim 1, wherein “a first groove  of the connection component,  a mounting component of the guide rail,  rail mounting foot and a spring, the guide rail mounting foot” are not positively recited in the claims.
 	Claim 4, Rives discloses the bolt terminal of Claim 3, wherein “a mounting component connection cavity of a bottom of the housing, and mounting grooves …  a spring seat cavity “ are not positively recited in the claims.
 	Claims 5-6, Rives discloses the bolt terminal of Claim 4, wherein “the guide rail mounting foot … a bottom surface, L-shaped bent portions, a removal port, a spring lock portion, and a guide rail connection portion” are not positively recited in the claims.
 	Claim 7, Rives discloses the bolt terminal of Claim 5, wherein “the guide rail connection portion is a bevel” are not positively recited in the claims.
 	Claim 8, Rives discloses the bolt terminal of Claim 5, wherein “ a spring mounting cavity is provided between the removal port and the spring lock portion” are not positively recited in the claims.
 	Claim 9, Rives discloses the bolt terminal of Claim 5, wherein “a second groove corresponding to a length of the first bent portion is provided on the mounting grooves” are not positively recited in the claims.
.
5. 	Claims 1-2 are rejected under pre-AIA  35 U.S.C. 102(b) based upon a public use or sale of the invention as being anticipated by  Wass et al [US5836791].
 	Claim 1, Wass et al discloses a bolt terminal assembly to be mounted on guide rail, wherein the bolt terminal comprises a housing, an integral nut, a screw, a connection component 140, and a wiring metal surface, wherein:
one end of the screw  A is provided in the housing 12, and the other end of the screw A is located outside the housing, wherein the screw A located outside the housing is connected to the integral nut 32 fitted therewith;
a wiring connection metal surface is provided on an interface between the screw A and the housing; and
the housing is to be connected to the guide rail via the connection component.
 	Claim 2, Wass et al discloses the bolt terminal assembly of Claim 1, wherein a vertical distance of an upper surface of the wiring metal surface [66/68] relative to the guide rail is higher than or equal to a vertical distance of an upper surface that interfaces with the housing relative to the guide rail.

    PNG
    media_image2.png
    737
    877
    media_image2.png
    Greyscale

 	 	
 			Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).

/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831